DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments concerning the provisional non-statutory double patenting rejections are persuasive and they are therefore withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Spink on 08/25/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A method for determining the positions of a number of fans (Vn,m) for generating an air flow in a space, the fans each having a speed sensor for determining their position, wherein the fans (Vn,m) are arranged in rows (R1, R2, …, Rn) and columns (S1, S2, …, Sm), wherein a position (I, j) of at least one fan (Vi,j) is known, the method comprising the following steps:

a) driving the at least one fan (Vi,j) in order to initiate a rotation of at least those fans (Vn,m) which are arranged in an adjacent row or column position;

b) detecting the speed of the fans (Vn,m) driven by the air flow generated in this manner using the speed sensor and a controller and determining the potential neighborhood positions of these fans using the controller,

c) wherein the steps a) and b) are repeated for the fans (Vn,m) respectively determined after step b) until all positions (n,m) of the fans have been determined.
Claim 3 (Currently Amended) The method according to claim 1, wherein measurement data to the controller is performed by way of the speed sensors.
Claim 15 (Currently Amended) The method according to claim [[15]] 14, wherein the position (n,m) of the fan (Vn+1, m, Vn, m+1) in step k) is determined by comparing the indices n and m of an already existing marking to the newly created marking, wherein the respective higher index represents the index for the determined position (n, m).
All other claim remain the same as applicant’s amendment filed 05/18/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art of record teaches fan arrays similar to applicant's but the prior art relies upon the position of each fan being known at the time of installation and is silent regarding a method for identification of fan positions using speed sensors to identify adjacent fans as recited in applicant's claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762